I115th CONGRESS1st SessionH. R. 1028IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Sires introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, with respect to congestion mitigation and metropolitan transportation planning, and for other purposes. 
1.Short titleThis Act may be cited as the Commute Less Act of 2017. 2.Metropolitan transportation planning (a)DefinitionsSection 5303(b) of title 49, United States Code, is amended— 
(1)by redesignating paragraph (7) as paragraph (9); (2)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively; 
(3)by inserting before paragraph (2) (as so redesignated by paragraph (2) of this subsection) the following:  (1)Employer-based commuter programThe term employer-based commuter program means a program implemented by an employer that provides employees of that employer with alternatives to driving to and from work in a vehicle occupied by a single individual, including the following: 
(A)A carpool program. (B)A vanpool program. 
(C)A transit benefit program. (D)A parking cash-out program. 
(E)A shuttle program. (F)A telework program.; and 
(4)by inserting before paragraph (9) (as so redesignated by paragraph (1) of this subsection) the following:  (8)Transportation management organizationThe term transportation management organization means a local, regional, or statewide association of employers established for the purpose of providing employees of those employers with alternatives to driving to and from work in a vehicle occupied by a single individual.. 
(b)Development of transportation plan 
(1)Transportation planSection 5303(i)(2) of title 49, United States Code, is amended by adding at the end the following:  (I)Employer outreach activities and strategiesProposed activities and strategies to provide outreach to employers and transportation management organizations to facilitate the creation and expansion of employer-based commuter programs.. 
(2)Participation by interested partiesSection 5303(i)(6)(A) of title 49, United States Code, is amended— (A)by striking , employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program; and  
(B)by inserting after the disabled, the following: representatives of employers, employer-based commuter programs, and transportation management organizations,. (c)Metropolitan TIPSection 5303(j)(2)(A) of title 49, United States Code, is amended by striking the period at the end and inserting , including projects identified in a relevant commuter trip reduction plan developed under subsection (s).. 
(d)Transportation management areasSection 5303(k)(3) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program and inserting operations and employer-based commuter programs; 
(2)by striking subparagraphs (C) and (D); and  (3)by adding at the end the following: 
 
(C)Employer involvementA process for addressing congestion management under subparagraph (A) shall be developed in coordination with any relevant employer advisory council established under subsection (s) and shall include projects identified in the commuter trip reduction plan of that council.. (e)Employer advisory councils and information clearinghouseSection 5303 of title 49, United States Code, is amended by adding at the end the following: 
 
(s)Employer advisory councils 
(1)In generalEach metropolitan planning organization serving a transportation management area shall establish an employer advisory council that consists of representatives of employers in the area served by the metropolitan planning organization. (2)Membership (A)In generalAn employer advisory council shall consist of not less than 7 representatives of employers and representatives of identified transportation management organizations in the area served by the relevant metropolitan planning organization. 
(B)Ensuring a diverse cross-section of employersIn establishing an employer advisory council, a metropolitan planning organization, to the extent practicable, shall ensure that the membership of the council includes a diverse cross-section of employers from the area served by the organization. (3)Commuter trip reduction planAn employer advisory council established under paragraph (1) shall develop and maintain a commuter trip reduction plan that identifies— 
(A)commuting patterns in the area served by the relevant metropolitan planning organization; (B)area goals for the reduction of vehicle miles traveled during peak commuting hours; 
(C)existing and proposed employer-based commuter programs in the area; (D)a series of projects and activities to facilitate achievement of the goals identified under subparagraph (B); and 
(E)a financing plan for the projects and activities identified under subparagraph (D). (t)Information clearinghouseThe Secretary is authorized to make a grant to a national nonprofit organization engaged in efforts relating to employer-based commuter programs or another entity to— 
(1)establish and operate an information clearinghouse relating to employer investment in transportation and employer-based commuter programs; (2)develop an education program with respect to employer investment in transportation and employer-based commuter programs; and 
(3)provide technical assistance relating to employer-based commuter programs and disseminate techniques and strategies used by successful employer-based commuter programs.. 3.Congestion mitigation during project constructionSection 106 of title 23, United States Code, is amended by adding at the end the following: 
 
(k)Congestion mitigation plans 
(1)RequirementA recipient of Federal financial assistance under this title for a project with an estimated total cost of $75,000,000 or more or that will reduce traffic flow (as defined by the Secretary) for more than 120 days shall prepare a congestion mitigation plan for such project that includes funding for projects to reduce vehicle miles traveled during peak commuting hours along the impacted corridor. (2)CoordinationA recipient shall prepare a congestion mitigation plan under paragraph (1) in coordination with any relevant employer advisory council established under section 5303(s) of title 49. 
(3)Review by SecretaryA congestion mitigation plan prepared under paragraph (1) shall be made available to the Secretary for review upon the request of the Secretary.. 4.Employer-based commuter programs action plan (a)In generalThe Secretary of Transportation shall develop and implement a plan to expand and promote employer-based commuter programs (as defined in section 5303(b) of title 49, United States Code). 
(b)ContentsThe plan developed under subsection (a) shall include plans— (1)to amend existing regulations and guidance and, if necessary, develop new regulations and guidance to ensure that employer-based commuter programs are integrated, to the extent possible, into all appropriate Federal transportation programs; 
(2)to identify best practices with respect to employer-based commuter programs; (3)to research the effectiveness and efficiency of employer-based commuter programs; and 
(4)to create a national and regional peer exchange program to ensure that developments with respect to employer-based commuter programs are shared and issues are addressed. (c)TimingNot later than 180 days after the date of enactment of this Act, the Secretary shall finalize and begin implementation of the plan developed under subsection (a). 
(d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Environment and Public Works of the Senate a report on the implementation and impact of the plan developed under subsection (a). 5.Disaster preparedness report (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Environment and Public Works of the Senate a report with recommendations on how to better integrate employer-based commuter programs (as defined in section 5303(b) of title 49, United States Code) into emergency planning, preparedness, and response activities. 
(b)CoordinationIn preparing the report under subsection (a), the Secretary shall consult with— (1)the Administrator of the Federal Emergency Management Agency; and 
(2)stakeholders, including national and regional organizations and experts that promote employer-based commuter programs. 